Citation Nr: 1016542	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Reiter's Syndrome.

2.  Entitlement to service connection for a disability of the 
right hand, to include as secondary to Reiter's Syndrome.

3.  Entitlement to service connection for a disability of the 
left hand, to include as secondary to Reiter's Syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to 
February 1979, and from November 1979 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  These claims 
were remanded by the Board in April 2008, and now return 
again before the Board.

In January 2006, a hearing was held before a Decision Review 
Officer at the RO in St. Petersburg, Florida.  The transcript 
of the hearing is in the claims folder.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The Veteran contends he is entitled to service connection for 
Reiter's Syndrome (also known as reactive arthritis) and for 
a disability of both hands.  Generally, to establish service 
connection, a veteran must show evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002); 
38 C.F.R. § 3.303 (2009); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Alternatively, service connection may be granted on a 
secondary basis.  Any disability "proximately due to or the 
result of" a service-connected disease or injury "shall be 
service connected" as if it were part of the original 
condition.  38 C.F.R. § 3.310(a).  

The Veteran contends he is entitled to service connection for 
Reiter's Syndrome-also known as reactive arthritis-and also 
for disability bilateral hand disability.  Because much of 
the medical evidence regarding these two disabilities, and 
the disabilities themselves, are interconnected to a large 
degree, the Board proceeds to discuss the claims together, 
rather than separately.

Reiter's Syndrome, or reactive arthritis, is a relatively 
complex disease.  The Veteran has submitted several 
photocopied pages of what appears to be a pamphlet published 
by the Arthritis Foundation.  Because the Board finds that 
that information is helpful to the discussion that follows, 
the Board discusses, briefly, the information contained 
therein.  

The pamphlet describes Reiter's Syndrome as a form of 
arthritis that is usually preceded by urethritis, 
conjunctivitis, keratodermia blennorhagica (chronic skin 
rash), or enteritis (inflammation of the bowel).  Sometimes, 
the disease seems to be triggered by food poisoning or even 
mild cases of abdominal pain and diarrhea.  If Reiter's 
Syndrome is preceded by a bowel infection, the early symptoms 
will include diarrhea, nausea, and vomiting, followed by pain 
in one or more joints (most often in the knees or the balls 
of the feet); the pain may also manifest under the heels, in 
the low back, or in the ribs.

According to the pamphlet, Reiter's Syndrome "mainly 
affects" young men between the ages of twenty and forty.  
Further, a certain tissue type, or genetic marker, called 
HLA-B27 is often associated with those who develop the 
disease.  The marker is found in about eight percent of the 
general population.

Unfortunately, most of the Veteran's service treatment 
records are missing.  The Veteran served on active duty from 
1977 to 1993; but only service records dating from 1992 
forward have been associated with the claims file.  The 
Veteran was duly notified of his missing service treatment 
records.

The service records that are available are silent as to any 
complaints of, treatment for, or diagnoses of Reiter's 
Syndrome.  They do show, however, that upon returning from a 
fourteen-month tour to Saudi Arabia, the Veteran reported (in 
or around 1992), among other things, periodic dizziness for 
three to five weeks at a time; low back pain; and blood in 
his bowels.  The Veteran also had left arm pain with 
movement, with a radicular component; he described the pain 
as sharp and radiating; he was unable to lift things, to 
throw a football (his left hand is his dominant hand), or 
even to write (more than anything minor).

A December 1992 treatment record shows that the Veteran 
reported bloody diarrhea, low back pain, and dizziness, but 
no skin rashes.  The examiner diagnosed the Veteran as status 
post motor vehicle accident with low back strain; and bloody 
stools with negative history of hemorrhoids.

(Service records indicate that the Veteran was involved in at 
least two motor vehicle accidents during service.  One 
service record shows that the Veteran reports having broken 
his left leg, his left arm, and his back as a result of these 
accidents.)

At a January 1993 treatment consultation, the Veteran was 
diagnosed with pain of the left lower extremity and mid-back.  
The examiner noted that pain was the most prominent feature 
of the Veteran's condition; that there was no particular root 
distribution; and that given the Veteran's history, the 
examiner was inclined "towards traumatic injury" to explain 
its etiology.

At another treatment consultation (in or around January 
1993), the Veteran reported that over a period of six months 
while he was stationed in Saudi Arabia, he had nausea, 
diarrhea, and dizziness.  He also reported diminished 
strength, tingling, and severe pain in his left arm and 
shoulder (although his left hand was not affected).  He 
described the pain as sharp and continuous, and indicated 
that it had become progressively worse.  The Veteran also 
reported an electrical sensation (he described as "cattle 
prod") in his mid-back that radiated down into his left 
thigh.  On examination, the Veteran had a slight left limp; 
and slight atrophy of the left thenar muscles (the muscles in 
the palm of the hand and the base of the thumb).

It appears that a separation examination was ordered but 
never completed (only the Veteran's vital signs, visual 
acuity, and audiological acuity were recorded).  On the 
accompanying separation medical history report (filled out by 
the Veteran), the Veteran indicated a positive history of, 
among other things, swollen or painful joints; frequent or 
severe headaches; dizziness or fainting spells; leg cramps; 
broken bones; arthritis, rheumatism, or bursitis; and 
recurrent back pain.  In his own words, the Veteran made the 
following explanatory statements, as pertinent here: (1) in 
Saudi Arabia he had continuous, "very severe" dizzy spells 
that lasted seventy-two hours or more at a time, during which 
he could not stand, walk, or even sit; (2) his ability to use 
his left arm had deteriorated to the point where he was 
unable to lift his arm above his head or to grasp anything or 
to hold things; (3) he experienced a "pins/needles 
sensation" in his left arm, like his arm was falling asleep; 
(4) severe diarrhea; (5) his family doctor advised him that 
he had arthritis in his hands; and (6) severe recurring back 
pain.

Turning to the post-service evidence of record, the Board 
initially notes a May 1994 statement, submitted on a claim 
form for benefits, wherein the Veteran stated that he was 
losing the "ability/strength/bulk" of his left arm; that he 
experienced sharp pains; and that he had great difficulty 
lifting anything more than twenty-five pounds or lifting 
anything more than chest-high.  He also indicated that he was 
involved in several vehicular accidents during service; that 
he had severe dizzy spells in Saudi Arabia (during which he 
could not so much as stand up for seventy-two hours at a 
time); and that he continued to experience intestinal 
problems, including blood in his urine and stools.

In September 1994, the Veteran underwent a VA examination 
wherein he reported, among other things, that his left arm 
was weaker than his right arm; that he had pain in his left 
arm when he tried to lift it; and that he could not lift more 
than about twenty to twenty-five pounds.  Physical 
examination revealed pain which limited motion in abduction 
of the left arm.  There was no evidence of weakness, atrophy, 
or fasciculation (muscle twitch).

June 1998 private treatment records show that the Veteran was 
being treated for, among other things, pain, weakness, and 
tingling in the bilateral arms.  Results from a June 1998 
nerve conduction study caused the examiner to "[s]uspect" 
bilateral brachial plexus neuropathies (nerve disorders in 
the brachial plexus, a bundle of nerves linked with the 
shoulder and arm)-"possible" thoracic outlet syndrome.

In March 2003, the Veteran underwent a VA examination wherein 
he reported pain and swelling in both hands, the left hand 
being worse than the right hand.  He stated that the pain was 
constant, had become progressively worse, disturbed his 
sleep, was aggravated by any hand movement, and predominantly 
affected the thumb joints.  He further reported that he could 
not write, pick up objects, or button his shirt; and that he 
had great difficulty opening a jar.

Physical examination revealed marked weakness with pushing, 
pulling, and twisting, secondary to pain at the base of the 
thumbs.   During examination of the cervical spine, the 
examiner noted that the Veteran's neck pain radiated down 
into the left shoulder and down the left arm to the level of 
the hand, including the thumb and left ring and little 
fingers.

An October 2003 laboratory test result showed that the HLA-
B27 indicator was "[p]resent."

In May 2004, a VA rheumatologist diagnosed the Veteran as 
having ("most likely") reactive arthritis that may be 
related to his in-service Shigella, versus arthropathy 
secondary to inflammatory bowel disease, depending on the 
cause of his diarrhea.

At a June 2004 VA outpatient consultation conducted by the 
same rheumatologist, the examiner noted the Veteran's history 
of dysentery; chronic diarrhea; and pain and swelling of the 
bilateral knees, ankles, hands, wrists, neck, and back for 
the last twelve years.  The Veteran reported that at the time 
of the examination, he did not have pain in the knees, 
ankles, hands, or wrists, which the examiner noted was a 
significant improvement since the May 2004 visit.

The examiner noted the Veteran's history of blood in the 
bowels during service; that the Veteran believed it was 
caused by food poisoning; and that the Veteran was told he 
had Shigella infection (intestinal disease, caused by 
bacteria called shigella, the main sign of which is diarrhea 
which often is bloody).  The Veteran reported that his bloody 
diarrhea was accompanied by abdominal pain, conjunctivitis, 
and skin rash, and that four to six weeks after his diarrhea, 
he developed joint pain and swelling.  The Veteran reported 
that he had experienced chronic diarrhea for the past twelve 
years, and that at the time of the examination, he had three 
to four bowel movements per day, sometimes with blood.

The examiner opined, "Upon reviewing the military medical 
records, my professional opinion is that the [Veteran] may 
have reactive arthritis associated w[ith] the bloody diarrhea 
(Shigella?), which may be [related to] service."

In July 2004, the same rheumatologist diagnosed the Veteran 
with "reactive arthritis vs. arthropathy related to IBD 
[inflammatory bowel disease] depending on the cause of the 
diarrhea."

In January 2006, the Veteran underwent a VA examination 
wherein he reported generalized aches, pains, and stiffness 
in his joints (including both knees, shoulders, ankles, and 
hands).  He reported that his hands were stiff and painful, 
and that consequently, he had difficulty dressing himself, 
writing, gripping things, and twisting things.  In addition, 
he reported having been diagnosed with Reiter's Syndrome in 
1992, before leaving service.  He reported having diarrhea 
and dizziness during service, but denied having venereal 
disease or urethritis during service.

Physical examination showed tenderness on deep palpation in 
the bilateral knees, ankles, and shoulders; and swelling in 
the left ankle.  There was reduced range of motion in each of 
those joints.  There was no instability, redness, or muscle 
atrophy.  The Veteran was not able to make a full fist-with 
either hand-or to grasp the examiner's hand.

The examiner diagnosed the Veteran with Reiter's Syndrome and 
the following disabilities, each of which was in the 
examiner's opinion as likely as not related to the Reiter's 
syndrome: moderate degenerative joint disease of the 
bilateral knees; mild degenerative joint disease of the 
bilateral ankles; moderate degenerative joint disease of the 
bilateral shoulders; and mild degenerative joint disease of 
the bilateral hands.  The examiner opined that the Veteran's 
"joint abnormalities" were as likely as not related to his 
"service-related conditions."

In October 2009, the same VA examiner who conducted the 
January 2006 examination was asked to opine as to whether the 
Veteran's reactive arthritis and bilateral hand disability 
were at least as likely as not related to his period of 
active service.  Regarding the Veteran's reactive arthritis, 
the examiner noted that the Veteran's diagnosis of reactive 
arthritis was "a complex one"; and that he could not find 
in the claims file an in-service diagnosis of reactive 
arthritis.  Therefore, he concluded, he could not opine as to 
whether the Veteran's reactive arthritis was as likely as not 
related to his active service without resorting to 
speculation.

Regarding the bilateral hand disability, the examiner opined 
that the Veteran's bilateral hand disability was at least as 
likely as not related to the reactive arthritis.  As to 
whether it was directly related to service, the examiner 
explained that because he could not find evidence of 
treatment or diagnosis of a chronic bilateral hand condition 
during service, he could not relate the Veteran's current 
disability to service without resorting to speculation.

Turning to the lay evidence of record, the Board first notes 
a January 2006 statement from the Veteran's wife.  In her 
statement, she indicated that while the Veteran was stationed 
in Saudi Arabia, she received several letters from him 
detailing symptoms such as dizziness, diarrhea, and other 
intestinal problems that the Veteran experienced as a result 
of food poisoning (from eating raw goat meat).  Later 
letters, she continued, told of joint soreness and 
conjunctivitis.  Since the Veteran's return from Saudi 
Arabia, the wife stated that he constantly complains of joint 
stiffness and pain, particularly in his hands and feet.

At a January 2006 hearing, the Veteran testified that during 
service he developed food poisoning that produced a violent 
reaction, including diarrhea, vomiting, and dizziness for 
more than a week at a time.  He pointed out that at the time 
he developed his infection and other symptoms that led to 
Reiter's Syndrome, he was thirty-nine years old, which is 
within the window when most males develop the disease (age 
twenty to forty).

Also at the hearing, and through his representative, the 
Veteran indicated that he desired to pursue the service-
connection claim for his bilateral hand disability on three 
alternative theories-direct service connection; service 
connection secondary to his service-connected cervical spine 
disability; and service connection secondary to Reiter's 
Syndrome.

The Veteran testified that he injured his hands and 
shoulders, among other things, when he was involved in 
multiple vehicular accidents during service, including two 
accidents involving tanks.  He testified that on a "number 
of occasions," the tank in which he was riding ran into an 
embankment or other similar obstacle with such force that it 
was like "hit[ting] a brick wall" and he felt as though he 
was inside an "egg beater."  In the aftermath of those 
occasions, he explained, he just laid there, not wanting to 
get up because he "kn[ew] he broke a lot of things."  He 
was particularly concerned about knocking out his teeth 
during those rough rides, and consequently, he tried to 
protect himself by breaking his fall with his hands.  In his 
own words, his hands and shoulders "were definitely like 
shock absorbers."

As to the Veteran's current condition, he testified that he 
could not write (he had difficulty even writing his name); 
and that he often had pain shooting down his hands that 
caused him to lose control of his hands (on one occasion he 
dropped his wife's prize vase for no apparent reason).

After reviewing all the evidence, the Board is unable to make 
a definitive ruling on these claims.  Specifically, the Board 
finds that the claims must be remanded for further 
clarification of the October 2009 etiology opinions proffered 
by the VA examiner.  

First, regarding the claim for service connection for 
reactive arthritis, the VA examiner stated-as the rationale 
for the opinion-that there was no evidence of an in-service 
diagnosis of reactive arthritis.  Although the Board concurs 
with that finding, the Board also finds that that fact (no 
in-service diagnosis), alone, does not end the inquiry.  
Other significant factors that should also be considered in 
determining the etiology of the Veteran's reactive arthritis 
include: (1) the fact that the majority of the Veteran's 
service treatment records are missing; (2) the service 
treatment records that document the Veteran's in-service 
dizziness, bloody diarrhea, and joint pain (all symptoms or 
precursors of reactive arthritis); and (3) the VA 
rheumatologist's June 2004 opinion, stating that the Veteran 
"may have reactive arthritis associated w[ith] the bloody 
diarrhea (Shigella?), which may be [related to] service."

If, upon further review of the record, the examiner is still 
unable to render an opinion one way or the other, without 
having to resort to speculation, the examiner should explain 
why that is the case.

Next, regarding the claim for service connection for a 
disability of the hands, the Board notes that the VA 
examiner's rationale (for not being able to render an opinion 
without resorting to speculation) was that there was no 
evidence of in-service treatment for or diagnosis of a 
chronic bilateral hand condition.  The Board finds, however, 
that the record does show evidence of in-service complaints 
and treatment for what could at least amount to the initial 
stages of the Veteran's current disability.  For instance, 
service treatment records show that the Veteran complained of 
left arm pain with movement, with a radicular component; he 
described the pain as sharp and radiating; and he was unable 
to lift things, throw a football (his left hand is his 
dominant hand), or even write (more than anything minor).  
These are essentially the same characteristics of his 
currently diagnosed disability.  Accordingly, the Board 
remands the claim to permit the examiner to render another 
opinion, with an accompanying explanation, as to the etiology 
of the Veteran's bilateral hand disability.  

If, upon further review of the record, the examiner is still 
unable to render an opinion one way or the other, without 
having to resort to speculation, the examiner should explain 
why that is the case.

Moreover, the Board notes that, to date, no examiner has 
opined as to whether the Veteran's bilateral hand disability 
is related to his service-connected cervical spine 
disability.  (The Board also notes that the VA examiner has 
not previously been asked to render such an opinion.)  Thus, 
on remand, the examiner should opine, not only as to whether 
the Veteran's bilateral hand disability is directly related 
to service, but also, as to whether it was caused or 
aggravated by his service-connected cervical spine 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
same examiner who conducted the January 
2006 VA examination (and who provided 
the October 2009 etiology opinions).  
Ask the examiner to clarify the 
etiology opinions regarding the 
Veteran's reactive arthritis and 
bilateral hand disability.  
Specifically, ask the examiner to (1) 
opine as to the etiology of the 
Veteran's reactive arthritis and 
explain why it is or is not related to 
the Veteran's in-service bloody 
diarrhea, dizzy spells, and joint pain, 
discussed above; and (2) opine as to 
the etiology of the Veteran's bilateral 
hand disability and explain why it is 
or is not related to the Veteran's 
period of active service, to include 
his in-service vehicular accidents and 
his complaints of and treatment for 
radicular pain that made it difficult 
to lift, grip, and write, as discussed 
above.  Regarding the bilateral hand 
disability, the examiner should also 
opine as to whether the hand disability 
is as likely as not related to the 
Veteran's service-connected cervical 
spine disability.  If, upon review of 
the claims folder, the examiner 
determines that a new examination is 
necessary to render an adequate 
opinion, then schedule the Veteran for 
a new examination with the examiner.  
The examination report should reflect 
that the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
the examiner should (1) clarify the 
October 2009 etiology opinions by 
providing an opinion and an explanation 
as to whether it is at least as likely 
as not that the Veteran's reactive 
arthritis and/or his bilateral hand 
disability is/are causally related to 
his period of active service; and (2) 
provide an additional etiology opinion 
as to whether the Veteran's bilateral 
hand disability is/was caused or 
aggravated by his service-connected 
cervical spine disability.

2.  Then, the AMC should readjudicate 
the claims.  If the decision remains 
adverse to the Veteran (on one or both 
of the claims), issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

